Citation Nr: 0501322	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for pulmonary 
emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The veteran had honorable active service from September 1943 
to February 1944.

This appeal arises from August 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In the August 1999 
rating decision, the RO denied an application to reopen a 
claim of service connection for bronchitis.  In a March 2000 
rating decision, the RO denied entitlement to service 
connection for pulmonary emphysema.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In January 2001, the Board granted the veteran' application 
to reopen the claim of entitlement to service connection for 
bronchitis.  The Board then remanded the issues of service 
connection for bronchitis and service connection for 
pulmonary emphysema for examination and medical opinions.  

The case was returned to the Board and in December 2003, the 
Board again remanded it to the RO for additional development.  


FINDINGS OF FACT

1.  Service-connection is currently in effect for the 
residuals of pneumonia, evaluated as non-compensable.  

2.  Bronchitis is not of service origin nor is causally 
related to the service connected pneumonia.  

2.  Pulmonary emphysema is not of service origin nor is 
causally related to the service connected pneumonia.    



CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated during 
military service nor is it proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


2.  Pulmonary emphysema was not incurred in or aggravated 
during military service nor is it proximately due to or the 
result of a service-connected disease or injury.  .  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided rating 
decisions, statements of the case, supplemental statements of 
the case (SSOCs), and VCAA notice letters dated in November 
2002, August 2003, and March 2004.  These documents, 
collectively, provide notice of the laws and governing 
regulations, as well as the reasons for the denial of his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  A November 2002 SSOC readjudicated the claim of 
entitlement to service connection for pulmonary emphysema on 
the merits, as it was earlier found to be not well grounded.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claims.  VA examination reports are associated with his 
claims files.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint a representative.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect that he 
was hospitalized and treated for primary atypical pneumonia 
on September 22, 1943.  Coughing, chills and X-ray evidence 
of pneumonic filtrate in the left base of the left lung 
preceded that diagnosis.  There was an uneventful 
convalescence. He returned to duty on October 5, 1943.   In 
November 1943 he reported that ever since discharge from the 
hospital, he had weak spells, drowsiness, and generalized 
stomach pains.  A report of medical survey dated in February 
1944 shows that the veteran was hospitalized in November 1943 
for complaints of weakness and dizziness, apathy, and 
listlessness. A psychiatric disorder was diagnosed and the 
veteran received a medical discharge from active duty.

A September 1945 examination report notes that ever since the 
pneumonia, the veteran had left-sided pains aggravated by 
exercise.  His current complaints included pain in the small 
of his back and left side and nervousness with sore, bleeding 
gums.  The physician noted negative heart and lung findings, 
but mild gingivitis, tenderness over the spleen, and slight 
lumbar tenderness, otherwise negative study.

In an October 1947 rating decision, the St. Petersburg RO 
granted service connection for residuals of pneumonia and 
assigned a noncompensable rating.  Later in October 1947 the 
RO informed the veteran by letter that service connection had 
been granted for the residuals of the pneumonia.

In February 1988, the veteran filed a claim for pension 
benefits.  He submitted a January 1988 statement from his 
physician reflecting that he had chronic bronchitis.  

In a September 1988 rating decision, the RO granted pension 
benefits.  His September 1988 pension award letter indicated 
that service connection was established for a bronchial 
condition, rated as non-compensable.  On September 1988 the 
veteran requested an increased rating for his bronchitis. 

In November 1988, the RO denied the claim for an increased 
rating for the residuals of pneumonia and service connection 
for bronchitis.  He was informed that the bronchitis was not 
incurred in or aggravated by service or related to the 
residuals of the pneumonia.  

If record is a May 1998 private pulmonary function test which 
showed restrictive disease.

The veteran was seen at a VA outpatient clinic in June 1998 
for a chronic cough with yellow phlegm.  He had upper and 
lower back pain and bilateral leg pain.  A chest X-ray showed 
mild coarse [illegible] throughout lungs felt to be 
compatible with chronic bronchitis.  The diagnosis was 
bronchitis.  

The veteran underwent a VA respiratory compensation 
examination in July 1998.  The examiner reviewed the chest X-
ray with the radiologist and concluded that the June 1998 
chest X-ray was normal.  The veteran recalled that he had 
pneumonia during active service, which was treated with 
antibiotics.  He recalled that before he left active service, 
he was told that he had "bad lungs."  He reportedly had 
pneumonia again in 1955.  He reported recurring episodes of 
bronchitis and a chronic cough.  He reported that he began 
smoking at age 16 but quit in 1988.  He had smoked about 1 1/2 
packs per day.  He underwent a private pulmonary function 
test four months earlier, but did not know of any results.  
He learned that he had asthma about five years ago and that 
he had emphysema about four months ago.  He had an inhaler 
but did not use it.  He claimed current shortness of breath 
both at rest and after walking 3/4 mile.  

The physician found the lungs to be clear with excellent 
airflow.  Breath sounds were rather coarse but there was no 
wheeze or ronchi.  Pulmonary function testing was essentially 
normal, according to the physician.  The physician felt that 
the veteran had no current pulmonary disease and noted that 
he was not currently coughing nor did he raise any sputum.  

In August 1999, the veteran again requested an increased 
rating.  The RO, however, denied the claim on the basis that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
chronic bronchitis.  The August 1999 rating decision also 
reflects that the RO determined that a November 1988 notice 
letter had informed the veteran that service connection for 
bronchitis had been denied.  

In his notice of disagreement (NOD), the veteran mentioned 
that bronchitis was already service-connected and rated zero 
percent disabling. 

In an October 1999 statement Dr. I reported that the veteran 
had emphysema.  Dr. I. felt that the pneumonia in 1943 may 
have contributed to his development of COPD (chronic 
obstructive pulmonary disease) which was hard to determine in 
the absence of obtaining complete information regarding his 
pneumonia in the above year.  

In October 1999, Dr. I. wrote a second note explaining that 
the veteran had emphysema and chronic bronchitis and had 
acute bronchitis the prior week.  

The veteran underwent another VA respiratory compensation 
examination in January 2000.  The report notes that the 
veteran informed the physician that he had been discharged 
from active service because of pneumonia, but never really 
recovered from "weak lungs."  Over recent years, he 
developed a chronic cough for which he took antibiotic once 
or twice per year.  

The VA physician offered a thorough review of the SMRs and 
noted that contrary to the veteran's assertion, the 1944 
medical discharge was for a presumed psychopathic 
inferiority.  The physician noted that the 1998 VA pulmonary 
function test was "technically poor" but nevertheless did 
not show obstructive lung disease but did show small volumes.  
Also, an earlier pulmonary function test in the claims file 
did not show obstructive lung disease. 

The VA physician detected medium to coarse crackles on 
inhalation in the lower 1/3 of the veteran's left lung and 
coarse crackles with ronchi on exhalation at that location 
only.  The impression was mild to moderate chronic 
bronchitis.  The physician stated that the veteran had a 50 
pack per year history beginning after his release from active 
duty and felt that cigarette smoking was likely related to 
the current lung disease.  The physician also felt that 
because the chest examination was abnormal in the same area 
where he had the pneumonia was shown during active service, 
the veteran might have bronchiectasis or some other lung 
damage in that area.  This meant that his chronic sputum 
production was at least reasonably possibly related to his 
pneumonia at the time of military service.  The physician 
ordered a pulmonary function test and chest X-ray to further 
evaluate the veteran.  It was remarked that the pulmonary 
function test was to be done by his private doctor

A private pulmonary consultation report dated January 18, 
2000, recites relevant medical history including pneumonia 
during active service and a 2 pack per day smoking history 
starting at age 25 and ending in 1986.  The veteran reported 
that he was not allowed to go overseas during active service 
due to respiratory trouble and that he had no asbestos 
exposure.  The veteran had persistent cough and occasional 
wheezing.  There were prominent rales at the left base that 
did not clear with coughing.  A chest x-ray was clear.  The 
physician stated that the veteran had a persistent cough and 
left basilar rales in the face of a history of pneumonia.   
He suspected that the left lower lobe scarring was the cause 
of his symptoms. The physician noted that pulmonary function 
tests were not significantly abnormal. 

Pulmonary function test was conducted in January 2000.  The 
veteran underwent VA chest X-ray in March 2000.  The X-rays 
showed no acute disease and ruled out pneumonia.  Minor 
chronic coarsening of lung markings was shown.   The x-rays 
were interpreted as being normal.

In April 2000, the veteran submitted notarized statements 
from acquaintances stating that they recalled that the 
veteran had pneumonia during active service.  

A private treatment report dated in June 2000 notes 
questionable walking pneumonia.  

In July 2000, the veteran also submitted a report dated June 
16, 2000, from J. R., M.D., of Pulmonary Associates of Bay 
Co., P.A.  The physician recited the medical history dating 
to active service.  Current complaints included sinus 
drainage and shortness of breath.  The veteran reportedly 
worked in iron construction from 1945 to 1986 with exposure 
to gas and fumes during that time and had a significant 
cigarette smoking history.  The physician requested a 
pulmonary function test and computerized tomography (CT).  

In later June 2000, the veteran underwent a private CT and 
pulmonary function test.  The CT showed nodular densities of 
the right mid lung field but no sign of consolidation or 
lymphadenopathy.  A June 2000 pulmonary function test from 
Gulf Coast Medical Center that showed: (1) no obstruction; 
(2) findings suggestive of minimal restrictive disease; (3) 
no response to bronchodilator; (4) reduced lung volumes; and 
(5) likely normal DLCO (diffusion capacity for carbon 
monoxide).  

On June 30, 2000, Dr. R. noted that pulmonary function 
testing showed minimal restrictive lung disease, a chest X-
ray was normal, and that a CT scan showed no evidence of 
chronic obstructive pulmonary disease (COPD) or emphysema.  A 
small opacity in the left lung base could represent 
pneumonia.  Dr. R. felt that any chronic bronchitis was 
secondary to smoking.  Minimal restrictive disease had an 
unclear etiology but could be secondary to post 
pneumoconiosis, an occupational disease.  There was no 
evidence of bronchiectasis.  

In August 2000, Dr. W., an internal medicine specialist of 
Dooley Medical Center, noted chronic pulmonary disease and 
stated that this most likely stemmed from the severe 
pneumonia he had in the many years ago [sic].  He had a 
prolonged hospitalization while in the Navy at age 16.  The 
resultant chronic bronchiectasis and scarring has resulted in 
chronic recurrent bronchitis and life long decrease in 
pulmonary capacity and its concomitant disabilities.  I 
strongly suspect that [the veteran] has some degree of 
pulmonary HTN due to this condition and should be further 
evaluated by the VA with an echocardiogram and pulmonary 
function tests.  

The veteran underwent additional private evaluation in 
October 2000.  A private CT report in October 2000 showed 
emphysematous lungs with reactive airway disease and 
bronchial wall thickening.  The impression was pulmonary 
emphysema, chronic bronchitis, and mild interstitial 
reticulonodular fibrotic streaks.  No discrete mass, lesion, 
or pleural effusion seen.  

In January 2001, the Board determined that the evidence 
submitted was sufficiently A March 2001 private magnetic 
resonance imaging (MRI) report notes acute sinusitis.  

In May 2001, the RO received numerous treatment reports from 
the Allen Park, Michigan, VA Medical Center dated from 1988 
to 2001.  These records show a history of bronchitis.  Among 
these is a June 1991 chest X-ray that showed interstitial 
markings consistent with old granulatomous disease.  A June 
1992 chest X-ray showed no COPD.  A February 1993 pulmonary 
function test study was performed to rule out COPD.  The 
report notes that spirometry was normal.  

In September 2002, a VA physician reviewed the claims file 
and offered an opinion.  The physician found it possible that 
minimum lung scarring was caused by pneumonia during active 
service but that chronic bronchitis was "far more likely 
than not" to be the result of smoking.  The physician 
concluded that the veteran's bronchitis was the direct result 
of smoking.

In October 2002, K. Z., M.D., a specialist in pulmonary and 
internal medicine, reported that the veteran had been under 
his/her care in recent months.  The physician noted that the 
veteran suffered from COPD and that September 2002 pulmonary 
function testing showed combined moderate obstructive and 
restrictive ventilatory impairment.  

In October 2003, the veteran underwent pulmonary function 
testing at Northwest Florida Community Hospital.  The 
impression was that the test findings suggested airway 
obstruction and that chest restriction may be present.  The 
diagnosis was COPD based on evidence of airway obstruction.  

In January 2004, J. H., D.O., opined that it was certainly 
possible that the lung infection during active service could 
be related to the veteran's chronic lung disease.  Dr. H. 
concluded that it was certainly as likely that it did affect 
it as it is that it did not. 

In April 2004, the veteran underwent a VA compensation 
examination.  The physician reviewed the claims files and 
recited the relevant medical history.  On examination, the 
physician found no significant pulmonary disease, although 
the physician noted that the veteran was currently using a 
nebulizer and albuterol for bronchodilator therapy.  
Pulmonary function testing and chest X-rays were ordered.  

In an addendum report, the April 2004 VA examiner noted that 
the chest X-ray was normal.  Pulmonary function testing 
revealed that there was no obstructive disease or emphysema, 
but that there was some small airway disease felt to be 
consistent with bronchitis.  The physician concluded that 
there was no relationship between the veteran's present 
condition and the pneumonia shown during active service and 
that the veteran did not have emphysema.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic". When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2002).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition. 38 C.F.R. § 3.310 (2003). In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non- 
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service connection is in effect for the residuals of 
pneumonia, rated as non-compensable.

Bronchitis.

The Board notes that the September 1988 pension award letter 
indicated that service connection was established for a 
bronchial condition, rated as non-compensable.  This is 
clearly in reference to the residuals of the pneumonia and 
not bronchitis.  The veteran was informed of this fact 
following a November 1988 rating action.  

The SMRs do not show any bronchitis.  A September 1945 VA 
examination did not reveal bronchitis, and the veteran has 
not alleged that he had bronchitis during active service.  
The first clinical evidence of bronchitis was in the 1980s, 
many years after service.  

Since the 1980s, the medical evidence has continued to show 
chronic bronchitis and acute flare-ups.  The medical evidence 
linking this to active service is controversial, however.  
Perhaps the most significant medical evidence in favor of the 
claim is the August 2000 opinion of Dr.W., who linked in-
service pneumonia to bronchiectasis, scarring, and to chronic 
pulmonary disease, apparently referring to chronic recurring 
bronchitis.  This opinion appears to be based on an 
incomplete factual background.  There is no indication that 
Dr. W. reviewed the records in the claims folder.  He 
referenced the veteran's long period of hospitalization in 
service.  However, this long period of hospitalization was in 
fact caused by his psychiatric illness.  Also, the physician 
did not mention the veteran's post service smoking.  
Additionally, no other physician or tests has confirmed the 
presence of bronchiectasis.  The Board therefore does not 
find this medical opinion to be persuasive.  

The second favorable medical opinion was offered by Dr. H. 
who is a doctor of osteopathy in January 2004.  The Board 
interprets Dr. H. use of the phrase "chronic lung disease" 
to mean chronic bronchitis.  There is no indication that Dr. 
H reviewed the evidence in the veteran's claims folder.  Dr. 
H. did not discuss r the veteran's smoking history.   
Therefore, this opinion is not very persuasive.  

The January 2000 VA medical opinion that found the chronic 
sputum production was at least reasonably possibly related to 
his pneumonia at the time of military.  However, this was 
based on the physical examination and subsequent chest x-rays 
of the left lung were normal.   

The medical evidence against the claim of entitlement to 
service connection for bronchitis includes both VA and 
private medical evidence.  This evidence varies from findings 
of no lung disease whatsoever to findings of chronic 
bronchitis without evidence tending to link it to active 
service.  Because the bulk of the medical evidence reflects 
that the veteran has chronic bronchitis, the Board will 
disregard the July 1998 VA compensation and pension 
examination report that concludes that the veteran had no 
current pulmonary disease.  

A January 2000 VA examination report argues against the claim 
of entitlement to service connection for bronchitis because 
the physician linked it to smoking.  In June 2000, Dr. R. 
argued against the claim as she/he linked the disease to 
smoking.  In September 2002, a VA physician concluded that 
bronchitis was "far more likely than not" to be the result 
of smoking.  These opinions are based on relatively correct 
facts.  The Board finds these opinions to be more persuasive 
that the opinions that mentioned neither post service 
pneumonia or smoking.  

Finally, in April 2004, a VA physician reviewed the medical 
history and simply concluded that there was no relationship 
between active service and "the present condition" 
referring to small airway disease.  Although this evidence is 
negative to the veteran's claim, the Board does not find this 
opinion to be very persuasive, as the physician did not 
provide a rationale to support the conclusion. Dr. I and the 
VA examiner's are pulmonary specialists.  Additionally, the 
VA examiner reviewed the veteran's records.  As such, the 
Board places more probative value on these opinions.  

Additionally there is no medical evidence, which shows that 
any residuals of the pneumonia aggravate the veteran 
bronchitis.

The veteran himself has linked bronchitis to active service; 
however, the Board cannot attach any weight to that opinion.  
Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.  

Moreover, the veteran based his opinion in part on the 
erroneous fact that he was separated from active service 
because of his lungs.  His SMRs clearly reflect that his 
medical discharge is unrelated to his lungs.  Thus, the Board 
cannot use the veteran's opinion to help establish service 
connection for bronchitis.  

Also, neither the veteran nor other lay witnesses has offered 
satisfactory lay evidence of continuity of symptoms since 
discharge from active service.  The veteran apparently did 
not develop bronchitis until many years after separation from 
active service.  Thus, his lay account of his respiratory 
symptoms are very unfavorable to his claim and do not assist 
in placing the evidence in relative equipoise.  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may 
be sufficient to place the evidence in equipoise and thus, 
under 38 U.S.C. § 5107, establish entitlement to benefits).  

After consideration all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for bronchitis.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim of 
entitlement to service connection for bronchitis is therefore 
denied.  

Pulmonary Emphysema. 

The SMRs do not show any pulmonary emphysema and the veteran 
has not alleged that he had pulmonary emphysema during active 
service or for many years thereafter.  According to a July 
1998 VA examination report, the veteran first learned that he 
had emphysema four months earlier; even though the July 1998 
VA physician detected no emphysema.  In October 1999, Dr. I. 
twice reported emphysema, but offered more than a possibility 
of a link to active service.  Finally, in April 2004, after a 
review of the medical history and a fresh pulmonary function 
test and chest X-ray, a VA physician concluded that there was 
no emphysema.    

Weighing the favorable medical evidence for service 
connection for pulmonary emphysema against the negative 
medical evidence, the Board finds that the negative medical 
evidence preponderates against the claim.  The only medical 
professional who has found emphysema is Dr. I., who did not 
supply any clinical evidence to support that diagnosis.  
Weighing that opinion against an April 2004 VA opinion 
supported by clinical testing, the favorable opinion is less 
persuasive.  Additionally there is no medical evidence, which 
shows that any residuals of the pneumonia aggravate the 
veteran's bronchitis.

The veteran himself has linked pulmonary emphysema to active 
service; however, the Board cannot attach any weight to his 
opinion because the veteran does not possess special 
knowledge or skill in a medical field.  Espiritu supra.  
Thus, the Board cannot use the veteran's opinion on either 
the diagnosis or etiology of pulmonary emphysema to help 
establish service connection.  

After consideration all the evidence of record, the Board 
finds that the preponderance of it is against the claim of 
entitlement to service connection for pulmonary emphysema.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim of entitlement to service connection for pulmonary 
emphysema is therefore denied.  


ORDER

1.  Entitlement to service connection for bronchitis is 
denied.

2.  Entitlement to service connection for pulmonary emphysema 
is denied



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


